Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 1 of 28

IN THE UNITED STATES DISTRICT COURT ,.U%24 S#t*s Cours

outhern District of Texas

FOR THE SOUTHERN DISTRICT OF TEXAS FILED

HOUSTON DIVISION JUN 17 2019
David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA §
v. ; NO. H-17-CR-514-2
NERVIS GERARDO :
§

VILLALOBOS-CARDENAS

DEFENDANT VILLALOBOS’S
REPLY TO RESPONSE TO MOTION TO DISMISS

INDICTMENT’S FAILURE
TO ALLEGE JURISDICTIONAL FACTS
On the face of the indictment, Mr. Villalobos is a foreign citizen charged with
foreign conduct — and therefore is not subject to the FCPA (or conspiracy to violate
the FCPA, or money laundering with FCPA as the specified unlawful activity).
Thus, Mr. Villalobos moved to dismiss his indictment for failing to state an offense
and for lack of extraterritorial jurisdiction. See Docket Entry 123 (March 28, 2019).
On May 14, 2019, the United States filed ts‘Response. In that Response, the
United States alleges that Mr. Villalobos attended two business meetings in the
United States in furtherance of the indicted crimes and is therefore subject to the
Court’s jurisdiction because he committed the alleged crimes “within the United

States.” The U.S. meetings were not included in the Indictment.

The United States noted in its response:
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD_ Page 2 of 28

Once Defendant is arraigned in the United States and receives and
reviews discovery, he will have a much greater understanding of the
evidence that will be introduced against him at trial, including the
evidence of his actions in the United States. And if Defendant wishes
to argue that the evidence presented by the government is insufficient
to establish that he participated in meetings in the United States in
furtherance of the conspiracy to violate the FCPA, then he may
raise that argument upon receipt of discovery
U.S. Response, Docket Entry 140, at 7. The United States has declined to produce
discovery now, while Mr. Villalobos is still in Spain.

We have two responses. First, we still contend that the jurisdictional bases
for the charges should have been included in the indictment itself and that the Court
should dismiss the indictment because they were not. See United States v. Hoskins,
902 F.3d 69 (2d Cir. 2018) (affirming district court’s dismissal of FCPA count
before trial because the indictment did not allege sufficient facts bestowing
extraterritorial jurisdiction over Hoskins, a non-U.S. citizen); United States v. Lloyds
TSB Bank PLC, 639 F. Supp.2d 314, 317 (D. D.C. 2009) (describing § 1956(f) as
governing “subject matter jurisdiction”).'

In the alternative, we request discovery and a bill of particulars, as set out

below.

 

1 See also United States v. Yaku, 428 F.3d 241, 246 (D.C. Cir. 2005) (“Under Rule 12(b) of the
Federal Rules of Criminal Procedure, [a] party may raise by pretrial motion any defense, objection,
or request that the court can determine without a trial of the general issue. The ‘general issue’ has
been defined to mean “the question of guilt or innocence” — which our motion does not implicate.
(emphasis added).
 

Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 3 of 28

IN THE ALTERNATIVE, MR. VILLALOBOS
REQUESTS DISCOVERY UNDER RULE 16, BRADY, & GIGLIO
AND A BILL OF PARTICULARS
A. DISCOVERY

It has been 20 months since Indictment. In April 2018, the government
produced 99 documents to the defense, such as certain wire transfers and text
messages that are mentioned in the indictment — but the government is withholding
full Rule 16 discovery and all Brady and Giglio until Spain sends Mr. Villalobos to
Houston.

But it is uncertain when he will be sent. If he is denied discovery until that
uncertain date, it will prejudice his ability to rebut the government’s evidence and

develop defenses as the case grows stale. We ask the Court to order discovery now.

That is within the Court’s discretion.

There is no legal impediment to this Court’s ability to order discovery. The
original 1944 version of Rule 16 explicitly stated that the right to discovery was

triggered by the filing of an indictment or information.” That language was changed

 

2 See Bowman Dairy Co. v. United States, 341 U.S. 214, 215 n.2 (1951) (quoting the original
version of Rule 16: “Upon motion of a defendant at any time after the filing of the indictment or
information, the court may order the attorney for the government to permit the defendant to inspect
and copy or photograph designated books, papers, documents or tangible objects, obtained from
or belonging to the defendant or obtained from others by seizure or by process, upon a showing
that the items sought may be material to the preparation of his defense and that the request is
reasonable. . . .”) (emphasis added).
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 4 of 28

in 1966 to provide discovery “upon the defendant’s request” — including documents
and other evidence within the government’s possession that is “material to preparing
the defense” or that “the government intends to use ... in its case-in-chief at trial.”
FED. R. CRIM. P. 16(a)(1)(E) (emphasis added). The 1966 version of Rule 16 was

3 There is no

amended to provide for more, not less, discovery in criminal cases.
reason to believe that discovery is not still triggered by the filing of an indictment.*
Here, the government has declined to produce discovery because Mr. Villalobos has
not appeared in court in Houston. The government appears to read the words “after

arraignment” into Rule 16 as a triggering event for discovery. No such words appear

in the rule.

While access to discovery is necessary for Mr. Villalobos to secure his Fifth
and Sixth Amendment rights, discovery about “jurisdiction” is relevant to the
pending motion to dismiss. As set out below, the Indictment does not make such
allegations and statements by counsel that Mr. Villalobos acted in the United States

are not a substitute.° Because such “jurisdictional facts” are relevant to the motion

 

3 See FED. R. CRIM. P. 16, Notes of Advisory Committees on Rules — 1966 Amendment (“The
rule has been revised to expand the scope of pretrial discovery.”); see also Notes of Advisory
Committee on Rules — 1974 Amendment (“Rule 16 is revised to give greater discovery to both the
prosecution and the defense.”).

* See, e.g., United States v. Sgarlat, 705 F. Supp. 2d 347, 359 n.4 (D.N.J. 2010) (“Indictment
triggers the Government’s disclosure obligations under Rule 16.”).

> See Singh v. Holder, 499 Fed. App’x 617, 619 (7th Cir. 2013) (“An assertion by counsel is not
evidence.”); see also United States v. Johnston, 2013 WL 3944214, at *2 (M.D. Ala. July 30, 2013)

4
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 5 of 28

to dismiss, the discovery should include (but not be limited to) all evidence regarding
acts in furtherance of the charged offenses while Mr. Villalobos was physically
present in the United States.®

For these reasons, Mr. Villalobos requests discovery under Rule 16, Brady,
and Giglio. (This motion does not attempt to list specific items of discovery, Brady
and Giglio. After the Court grants this motion, we will work with the government to

identify specific requests if necessary. ).)

B. NOT A FUGITIVE
The government response did not argue that Mr. Villalobos was a “fugitive”
who was “disentitled” to file a motion to dismiss. Nor should the government argue

that his overseas status blocks discovery.

 

(“[G]overnment counsel’s bare assertions do not convince the court that the assertions, albeit made
in good faith, are sufficiently reliable to warrant reconsideration of the decision to credit the
defense’s evidence.”); cf; United States v. Tantalo, 680 F.2d 903, 908 (2d Cir. 1982) (“[T]he heavy
burden cast upon the Government to prove independent sources of the evidence it intends to
introduce when it prosecutes a witness who has testified under use immunity is not satisfied by the
prosecution’s assertion that immunized testimony was not used. Such disclaimer provides an
inadequate basis for the denial of a motion to dismiss an indictment.”).

6 See Employers Ins. of Wausa v. Crown Cork & Seal Co., Inc., 905 F.2d 42, 45 (3d Cir. 1990)
(“It is an elementary principle that federal courts are courts of limited jurisdiction. ... A federal
court is bound to consider its own jurisdiction preliminary [to addressing other matters in the
case].”) (citations and internal quotation marks omitted).

5
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD_ Page 6 of 28

Mr. Villalobos was arrested on October 27, 2017 in Spain on an “extradition
warrant” from the United States. On December 20, 2017, he waived (or consented
to) extradition to the United States. See Exhibit 1 (English and Spanish).

However, on December 22, 2017, the Spanish prosecutor objected to
extradition because Mr. Villalobos “is being investigated for a crime” in Spain. See
Exhibit 2 (English and Spanish) (objection filed in “Court 41” in Madrid). (The
Spanish prosecutor repeated this objection on December 26, 2017 in a second
Spanish court called “Court 2.” See Exhibit 3 (English and Spanish).

On December 27, 2017, Court “41” denied extradition, citing the prosecutor’s
concerns. See Exhibit 4 (English and Spanish). On December 29, 2017, Court “2”
also denied extradition. See Exhibit 5 (English and Spanish). Court “2” reiterated
its decision on January 25, 2018 that “enforcement of [extradition] should be
suspended until [Villalobos] has cancelled his liability pending in Spain.” See
Exhibit 6 (English and Spanish).

In a timeline, these events can be shown as follows:

August 23, 2017 Indicted while living in Spain
October 27, 2017 Arrested in Spain

December 20, 2017 Waived extradition

December 22 & 26, 2017 Spain objects to extradition
December 27 & 29, 2017 Courts in Spain deny extradition
& January 25, 2018 because facing investigations there
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 7 of 28

Mr. Villalobos is living in Spain under court-ordered conditions of release that
include surrendering his passport and monthly reporting. His inability to appear
before the court is not due to flight or escape. Because Mr. Villalobos is not a
“fugitive,” his current presence outside of the United States does not deprive him of

the right to discovery or a bill of particulars at this juncture.’

C. A BILL OF PARTICULARS ON JURISDICTIONAL FACTS

In addition to providing discovery, the government should file a bill of
particulars setting forth the jurisdictional facts to support Counts One, Two, and
Four. Fed. R. Crim. Pro. 7(f). In his motion to dismiss, Mr. Villalobos argues that
the relevant statutes do not reach foreign conduct by a foreign national. The

government’s response alleges that Mr. Villalobos committed criminal acts while

 

7 The “fugitive” doctrine is discretionary and used rarely in criminal cases — generally when
a defendant has appeared in Court and then deliberately fled the jurisdiction. Mr. Villalobos’s
case is easily distinguishable from those cases. E. g. United States v. Nabepanha, 200 F.R.D. 480,
483-84 (S.D. Fla. 2001) (denying defendant’s discovery motion after finding that he intentionally
fled to Israel); see also United States v. Ibanex-Martinez, 288 Fed. Appx. 213, 214 (Sth Cir. 2008)
(defendant who fled during trial and was convicted in abstentia cannot appeal from a foreign
haven); United States v. Stanzione, 391 F. Supp. 1201 (S.D.N.Y. 1975) (declining to consider
motion to dismiss after defendant fled after release on bond); Bell v. United States, No. 4:16-CV-
1056-O, 2017 U.S. Dist. LEXIS 147861 (N.D. Tex. Sept. 12, 2017) (declining to hear habeas
petition after movant escaped from prison). See also United States v. All Funds on Deposit at Sun
Secured Advantage, 864 F.3d 374 (5th Cir. 2017) (“after his federal indictment, he took flight and
has not returned to this country”); AJ Momani v. Mukasey, 257 Fed. Appx. (5th Cir. 2007) (“[Al
Momani] became a fugitive after filing his petition for review with this court”); United States v.
Oliveri, 190 F. Supp. 2d 933 (S.D. Tex. 2001) (defendant fled after being served with grand jury
subpoena)
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD_ Page 8 of 28

physically present within the United States, on February 27, 2012, and March 16,

2013.

Notably, the Indictment does not allege that Mr. Villalobos did anything
illegal while physically present in the United States. In Count One, Mr. Villalobos
is mentioned in paragraphs 8, 40, 41-45, 50-51, 55-57, 69, 70, 73, 75, 79, 81-82, 88,
112, and 114. In Count Two, he is mentioned in paragraphs 129-137, 140, 143-44,
158-59. In Count Four, he is mentioned in paragraph 172. All three counts generally
allege the criminal acts were committed “in the Southern District of Texas and
elsewhere” by someone, but they do not identify U.S. conduct by Mr. Villalobos.
The closest is paragraph 172 (in Count 4) — alleging that on October 26, 2011, Mr.
Villolobos and Co-Defendant De Leon “did knowingly conduct, and aid and abet,
and cause others to conduct” a wire transfer from the United States to a Swiss bank
account. Yet even that paragraph is vague and does not place Mr. Villalobos
physically in the United States on October 26, 2011. (In fact, we understand he was
not in the U.S. that day, that he did not initiate that wire transfer from the U.S.
account, and that in fact he had no control over the U.S. account that sent the wire

payment.)

In sum, the indictment does not allege facts showing that Mr. Villalobos
committed criminal acts while physically present in the United States. Under these

circumstances, if the Court denies dismissal, it should order the government to file

8
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 9 of 28

a bill of particulars so that Mr. Villalobos may adequately prepare for his defense.®
That bill of particulars should specify what acts Mr. Villalobos committed while

physically present in the United States.

 

8 See United States v. Montemayor, 703 F.2d 109, 117 (Sth Cir. 1983) (“The purpose of a bill of
particulars is to apprise the defendant of the charges against him with sufficient precision to enable
him to prepare for his defense.”); see also United States v. Giese, 597 F.2d 1170, 1180 (9th Cir.
1979) (“The bill of particulars has three functions: to inform the defendant of the nature of the
charge against him with sufficient precision to enable him to prepare for trial, to avoid or minimize
the danger of surprise at the time of trial, and to enable him to plead his acquittal or conviction in
bar of another prosecution for the same offense when the indictment itself is too vague, and
indefinite for such purposes.”) (citations and internal quotation marks omitted).

9
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 10 of 28

_ Respectfully submitted:

/s/ David Gerger

David Gerger — Attorney in Charge
Texas Bar No. 07816360
dgerger@gkhfirm.com

Ashlee McFarlane

Texas Bar No. 24070243
amcfarlane@gkhfirm.com

GERGER KHALIL & HENNESSY, LLP
1001 Fannin, Suite 2450

Houston, Texas 77002
713.224.4400 — Telephone
713.224.5153 — Fax

 

Adam Kaufmann - Pro Hac Vice
adam.kaufmann(@|bkmlaw.com
Manuel Varela - Pro Hac Vice
manuel.varela@|bkmlaw.com
LEWIS BAACH KAUFMANN
MIDDLEMISS, PLLC

The Chrysler Building

405 Lexington Ave., 62™ Floor
New York, New York 10174
212.826.7001 - Telephone
212.826.7146 - Fax

 

 

ATTORNEYS FOR DEFENDANT
NERVIS GERARDO
VILLALOBOS-CARDENAS

CERTIFICATE OF SERVICE

This pleading was filed under seal with the Clerk of Court on June 17, 2019
and by email on the day of filing to counsel for the government.

/s/ David Gerger
David Gerger

10
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 11 of 28

EXHIBIT 1
 

Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 12 of 28

[Coat of arms]

ADMINISTRATION

OF JUSTICE

CENTRAL EXAMINING COURT NO. 002

MADRID . .

NATIONAL COURT OF APPEALS C/ GARCIA GUTIERREZ S/N PLANTA 32
Tel. no. 917096527/28/33/32

Fax: 917096541

General Identification Number: 28079 27 2 2017 0002740
Gub11 ‘

EXTRADITION 0000045/2017 .-I

CERTIFICATE OF APPEARANCE
IN MADRID, on the twentieth of December two thousand seventeen.
Name: Nervis Gerardo VILLALOBOS CARDENAS
Born: in Maracaibo (Venezuela) on June 11, 1967

The person identified hereinabove appeared before the PANEL JUDGE of Central
Examining Court no. TWO and before me, the Lawyer of the Administration of Justice; Lawyer
Mr. Jesds Santos Alonso, Madrid Bar member 105,728 and the representative of the Public
Prosecution were present at this act.

The declaring party was then informed by the Judge of his rights under articles 118 and
520 of the Spanish Criminal Procedure Law (Ley de Enjuiciameinto Criminal) and article 24 of
the Spanish Constitution. The Lawyer present at this declaration expressed his agreement with
the information of rights provided to the appearing party.

The Judge informed the declaring party that an International Warrant of Arrest existed .

against him for his extradition to the UNITED STATES OF AMERICA, issued on August 23, 2017,
no., by the U.S. District Court for South Texas, for his TRIAL for a crime of conspiracy for
money laundering for which a prison sentence of 20 years is contemplated as the maximum
penalty; conspiracy for violation of the law on corrupt practices abroad for which a prison
. sentence of 5 years is contemplated as the maximum penalty; and, money laundering, for
which a prison sentence of 20 years is contemplated as the penalty, reading to him in full the
explanation of the facts recorded in said international warrant.

The Judge informed him that since the claimant country was the UNITED STATES OF
AMERICA, pursuant to article 16 Bis of the Third Supplementary Extradition Treaty between
the Kingdom of Spain and the United States of America, completing the Extradition Treaty
‘between both countries of May 29, 1970, he was demanded to state whether availing himself
of the Rights of those claimed by countries that ratified it:

a) he accepted the ratified extradition, and would thus be taken immediately to the
claimant country and, separately;

b) he also waived the benefit of the extradition speciailty, i.e., he accepted in general to be
judged in the claimant country for other facts different and prior to those for which his

 

ROBERTO PLAZA MARTINEZ
Traductor-Intérprete Jurado de Inglés
N° 2251

 

 

 
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 13 of 28

extradition was claimed, should he be accused there of such facts, even if when he was to be
judged he might specifically express his objection to be judged for such previous and different
crimes.

He was also informed that, should he fail to avail himself of the rights contemplated in said
Treaty, the extradition proceeding would continue to be conducted, pursuant to said Treaty
and to Law 4/1985 Passive Extradition Law.

The party for whom extradition was claimed declared that he had been perfectly [nformed
of the rights contemplated in sald Extradition Treaty between Spain and the United States and,
answering questions of the Judge

HE DECLARED, in respect of

Paragraph a) that although he initially stated that he did NOT accept his extradition to
the United States, he now DECLARES THAT HE DOES CONSENT TO AVAIL HIMSELF OF THE
BENEFITS OF SIMPLIFIED EXTRADITION AND. IT IS HIS WISH TO BE DELIVERED TO THE
AUTHORITIES OF THE UNITED STATES.

 

Paragraph b) HE DECLARES THAT HE DOES NOT WAIVE THE PRINCIPLE OF SPECIALITY.

The Public Prosecution considered that since the party for whom extradition was claimed was
subject to liability at this Central Examining Court and at Examining Court no. 41 of Madrid,
extradition should be granted subject to his meeting his outstanding liability.

Through his Lawyer, he adhered to the statements made by the Public Prosecution.

After reading this statement, the declaring party has signed It since he Is in agreement
with its contents, together with the rest of the persons present at this act and |, the Lawyer of
the Administration of Justice, bear witness.

 

ROBERTO PLAZA MARTINEZ
Traductor-Intérprete Jurado de Inglés
N° 2251

 

 

 
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 14 of 28

D. Roberto Plaza Martinez, Traductor- Roberto Plaza Martinez, Official Spanish
intérprete Jurado de Inglés nombrado and English Translator-Interpreter, duly
por el Ministerio de Asuntos Exteriores y appointed by the Spanish Ministry of
de Cooperacién, certifica que la que Foreign Affairs and Cooperation, hereby
antecede es traduccidn fiel y completa al certifies that the preceding is a faithful
INGLES de un documento redactado en and complete translation into ENGLISH of
ESPANOL. . a document worded in SPANISH.

Madrid, 26 ENE. 2018

 

 

 

ROBE Wao INEZ
C / recut te Jurado de Ing
/ N26

 

 

 

 

 

 

 

\)

 

 

 

 

 

 
 
       

7 ce
ADMINISTRACION
DE JVSTICTA

 

Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 15 of 28

JUZGADO CENTRAL DE INSTRUCCION N° 002

MADRID

AUDIENCIA NACIONAL .- C/ GARCIA GUTIERREZ S/N PLANTA 3*
Tfno: 917096527/28/33/32
Fax: 917096541

NIG: 28079 27 2 2017 0002740
GUB1L

EXTRADICION 0000045 /2017 ,-I

ACTA DE COMPARECENCIA
En MADRID, a veinte de diciembre de dos mil diecisiete.

Nombre: Nervis Gerardo VILLALOBOS CARDENAS

| Nacido: nacido en Maracaibo (Venezuela) en fecha 11/06/1967

Ante el ILTMO. SR. MAGISTRADO-JUEZ_ del Juzgado Central de Instrucclén n°
DOS, y de mi, el Letrado de la Administracién de Justicla, compatece la persona
arriba identificada; asisten a este acto el Letrado D, Jestis Santos Alonso colegiado
105.728 del Ilustre Colegio de Abogados de Madrid y:el represeritante del Ministerio

El declarante seguidamente es informado por S.S@. de los derechos que le
asisten a tenor de lo establecido en los articulos 118 y 520 de Ja Ley de
Enjuiciamiento Criminal y Art. 24 de la Constitucién Espafiola. El Letrado que asiste a
esta declaracién manifiesta su conformidad con la informacién de derechos que se
hace al compareciente.

S.S9, le informa que existe una Orden Internacional de Detencién contra el
mismo a fines de extradicién a los ESTADOS UNIDOS DE AMERICA, expedida en
fecha 23 de agosto de 2017, n° , emitida por el Tribunal de Distrito de los Estados
Unidos correspondiente al Distrito Sur de Texas, para ENJUICIAMIENTO por
delito de conspiracién para cometer blanqueo de dinero con una
pena maxima prevista de 20 afios de prisién; conspiracién para
violar la ley sobre practicas corruptas en el Extranjero con
una pena m&axima de 5 afios de prisién y blanqueo de dinero cuya
pena prevista es de 20 afios de prisién, dandole lectura integra de la .
exposicidn de hechos que aparecen en Ia citada orden internacionat.

, 9.9%, le informa que al ser el pais. reclamante los ESTADOS UNIDOS DE
AMERICA conforme al art. 16 Bis del Tercer Tratado Suplementarlo de Extradicién
entre el Reino de Espafia y Estados Unidos de América, gue completa al Tratado de
extradicl6n entre ambos paises de 29 de mayo de 1970, se le requiere para que
manifieste si acogiéndose a los Derechos de los reclamados por los paises que lo han
ratificado: .

 

ROBERTO PLAZA MARTINEZ |
Traductor-Intémprate Jurado de Inglés
N° 2251

 
  

See tee
ADMINISTRACION
DEJUSTIOA

 

 

17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 16 of 28

a) Si acepta la extradicién simplificada, por lo que seria llevado
inmediatamente al pais reclamante y, separadamente,

b) SI, ademas renuncla al beneficlo de la especialidad extradicional, esta. es,
aceptar en general ser juzgado en el pals que le reclama por etros hechos:distintos y
anteriores. a aquellos por los qué se le reclama, case de que allf fuese acusado por
{os.mismos, st blen, cuando fuese a ser juzgado, podria alll expresar especificarente
su oposicién a ser juzgado por tales delitos anteriores y distintos.

También se fe Informa de que si no se. acogiese a los: derechos que se
contemplan en el mencionado Convenio, se continuard la tramitacién del. expediente
de extradicién, de conformidad con lo establecido-en el réferido. Tratado y: én la Ley
4/1985 de Extradicién Pasiva. -

El reclamado en extradicién manifiesta que ha quedado perfectamente
enterado de los derechos que contemplan el referido Tratado de Extradicién entre

Espafia y Estados Unidos y a preguntas de S.S?.:

MANIFIESTA, respecto al

Apartado a) Que si bien manifesté tnicialmente. que NO aceptaba su
extradici6n a Estados Unidos, ahora MANIFIESTA QUE SI CONSIENTE
ACOGERSE A LOS BENEFICIOS DE LA EXTRADICION SIMPLIFICADA, Y ES'SU DESEO
SER ENTREGADO A LAS AUTORIDADES de ESTADOS UNIDOS.

Apartado b) MANIFIESTA QUE NO RENUNCIA AL PRINCIPIO DE
ESPECIALIDAD.

| Por el Ministerio Fiseal se entiende que como el reciamado esté sujeto a

esponsabilidad en este Juzgado Central de Instrucclén y en el Juzgado de

 

hi
| Instruecién n° 41 de Madrid y per tanto la concesién.de la extradicion deberla estar

condicicnada:al cumplimiento de las responsabilidades pendientes.

-Por.el Abogado de adhieré.a las mantfestaclones del Ministerio Fiscal.

Lefda la presente declaracién, la firrna el declarante por estar de acuerdo con
su contenido, en unlén de las dema B rsonas presentes-.en este acto, de lo que yo,

e
el Letrado de la Administracién de Justicla, doy fe.
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 17 of 28

EXHIBIT 2
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 18 of 28

 

[Coat of arms]

| SPECIAL PUBLIC PROSECUTION

AGAINST CORRUPTION AND

ORGANIZED CRIME

{Oval inked seal] [Rectangular inked seal]

 

 

EXAMINING COURT NO. 41 OF MADRID
PRELIMINARY INVESTIGATION 1545/17

TO THE COURT

The PUBLIC PROSECUTION, answering the request made in the interlocutory Order of
December 21, 2017, of this Court for a report, states:

 

. in respect of this proceeding, IT OBJECTS to the delivery requested by the US
authorities of Investigated person Nervis Gerardo VILLALOBOS CARDENAS.

Said person Is being Investigated for a crime of money laundering perpetrated in
Spanish territory, so that the jurisdiction of the Spanish courts should prevail over the request
for delivery made by the foreign authorities.

In Madrid, on December 22, 2017
{illegible signature) [Circular inked seal] [Illegible signature]

Signed, José Grinda Gonzalez Signed, Juan José Rosa Alvarez

 

 

 

 

 

ROBERTO PLAZA MARTINEZ
Traductor-Intérpreie Jurado de Inglés
N° 2254

 

 

 

 

 
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 19 of 28

D. Roberto Plaza Martinez, Traductor- Roberto Plaza Martinez, Official Spanish
Intérprete Jurado de Inglés nombrado and English Translator-Interpreter, duly
por el Ministerio de Asuntos Exteriores y . appointed by the Spanish Ministry of
de Cooperacién, certifica que la que Foreign Affairs and Cooperation, hereby
antecede es traduccidn fiel y completa al certifies that the preceding is a faithful
‘ INGLES de un documento redactado en and complete translation into ENGLISH of
ESPANOL. a document worded in SPANISH.

Madrid, 25 ENE. 2018

 

 

 

 

    
 

  

 

 

 

ROBERTG PLAZA MARPANEZ

N° 2254

 

 

 

“ax

 

 

 

 

 

 
EE “86 ree
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 200f28 "Ty

eaatPusels thay os.
ee ie oy

         

 

 

 

 

 

 

|! o na .
FISCALIA ESPECIAL QO 2% fie FISCALIA ESPECIAL CONTRA iA CORRUPCIGN
CONTRA LACORRUPCIONYLA Sy Y LA CRIMINALIDAD ORGANIZADA
SRIMINALIDAD ORGANIZADA. Wa : ‘
NN 22 DIC 2017
— y :
— SALIDA
GRALL seer Tosti srs

 

 

 

JUZGADO DE INSTRUCCION N2 41 DE MADRID
D.P. 1545/17

ALJUZGADO _

 

EL FISCAL, despachando el traslado conferido por la Providencia de

21 de diciembre de 2017 de.ese Juzgado para informe, Dice:

Que en relacion al presente procedimiento, se OPONE a la entrega
solicitada por las autoridades norteamericanas del encausado Nervis

Gerardo VILLALOBOS CARDENAS.

Dicha persona est4 siendo investigada por un delito de blanqueo de

capitales cometido en territorio espafiol, por lo que la competencia de la

jurisdiccién espafiola debe imperar sobre la peticién de entrega efectuada

1

por las autoridades extranjeras.

   

 

| ROBERTO PLAZA MARTINEZ i
Lo Traductor-Intérprete Jurado de Inglés 4
N° 2254 ‘

ee ares ee

 

 

 

 

ar cur onso ot
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 21 of 28

EXHIBIT 3
 

Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 22 of 28

[Coat of arms]

SPECIAL PUBLIC PROSECUTION

AGAINST CORRUPTION AND

ORGANIZED CRIME

[Rectangular inked seal] [Rectangular inked seal}

Preliminary Investigation 81/2017
Central Examining Court no. 2

TO THE COURT

The PUBLIC PROSECUTOR, complying with the demand of the Interlocutory Order of
December 21, 2017, considers that the extradition of Mr. Villalobos to the United States of
America should not be admitted since in Spain two criminal proceedings are in progress
against him, at the stage of investigation. Firstly, this proceeding and, secondly, Preliminary
investigation no. 1545/2017, conducted before Examining Court no. 41 of Madrid, for money
laundering.

in respect of this proceeding, it is conducted, inter alia, for the crime of international
bribery of public officers, in a manner such that his extradition to the United States would
imply his more difficult trial, which would mean the breach of international obligations arising,
inter alia, from Spain belonging to the OECD.

In Madrid, on December 26, 2017
[tllegible signature] [Circular inked seal]

Signed, José Grinda Gonzalez

 

Manuel Silvela, 4-28010 MADRID-SPAIN

 

TEL.: 94 571 25 23 FAX: 91571 17 72

ROBERTO PLAZA MARTINEZ
Traductor-Inférprete Jurado de inglés
N° 2251

 

 

 
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 23 of 28

D. Roberto Plaza Martinez, Traductor- Roberto Plaza Martinez, Official Spanish
‘Intérprete Jurado de Inglés nombrado and English Translator-Interpreter, duly
por el Ministerio de Asuntos Exteriores y appointed by the Spanish Ministry of
de Cooperacién, certifica que la que Foreign Affairs and Cooperation, hereby |
antecede es traduccion fiel y completa al certifies that the preceding is a faithful
INGLES de un documento redactado en and complete translation into ENGLISH of
ESPANOL. a document worded in SPANISH.

25 ENE. 2018

 

Madrid,

 

 

 

 

 

 

 

 

 
we eee ee

ean eg ae ee

so ne EE A NON RINE OE Reke se nte be w

seen sete eto

iit cian Ale AN me od me em A

. te ema ee ee

ee

Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 24 of 28

 

FISCALIA ESPECIAL COMIRA LA CORRUPLIONT -
Y LA CRIMINALDAG GRGAHIZADA

oh ani ee

 

 

 

 

27 DIC 287
7 G Waly 1 8 OAs Ue vom ot ae
FISCALIA ESPECIAL | SALT Loe
CONTRA LA CORRUPCION Y
LA CRIMINALIDAD ORGANIZ.ADA
D. P. n° 81/2017

Juzgado Central de Instruccién n° 2

 

a Ne wa

RC. 33, ree

 

AL JUZGADO

EL FISCAL, despachando el traslado conferido por la
Providencia de 21 de diciembre de 2017, considera que no debe accederse a
la extradicién del Sr. Villalobos a los Estados Unidos de América en tanto en
Espaiia tiene dos procedimientos penales abiertos, en fase de instruccién. Por
un lado, el presente y, por otro, las D. P. n° 1,545/2017, seguidas en el Juzgado
de Instruccién n° 41, de Madrid, por delito de blanqueo de capitales.

En cuanto al presente procedimiento, se sigue, entre otros, por el delito
de cohecho internacional, de manera que la extradicién a los Estados Unidos
implicaria el mas que dificil enjuiciamiento, lo que significaria ‘el

. incumplimiento de obligaciones internacionales derivadas, entre otras, de su

pertenencia a la OCDE por parte de Espafia.

 

j

 

ROBERTO PLAZA MARTINEZ

 

 

Manuel Silvela, 4- 28010 MADRID-ESPANA
TELF.: 915712523 FAX: 915711772 Traductor-Intérprete Jurado de inglés
N° 2251

 

 

77 ENE. 2018

 
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD . Page 25 of 28

EXHIBIT 4

 
 

Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 26 of 28

 

EXAMINING COURT NO. 41 OF
MADRID

Pza. De Castilla 1, Planta 6 — 28046
Tel. no, 914932299

Fax: 914932301

 

 

43017920 [Bar code]
General Identification Number: 28.079.00.1-2017/011356 (01)313166565540
Proceeding: Preliminary investigation 1545/2017

Crime: money laundering

DESK 9

Investigated party:

Mr. ALFONSO GARRIDO PICON

COURT PROCEDURAL REPRESENTATIVE: Mr. FRANCISCO GARCIA CRESPO

Mr. DOMINGO GALAN MACIAS

LAWYER Ms. MARIA VICTORIA VELAZQUEZ VELAZQUEZ

Mr. JOSE TRINIDAD MARQUEZ

COURT PROCEDURAL REPRESENTATIVE Ms. LUCIA AGULLA LANZA

Ms. KATHILIN MIGUELINA MUJARES SOTELDO

COURT PROCEDURAL REPRESENTATIVE Ms. GLORIA ARIAS ARANDA

Ms. MILAGROS COROMOTO TORRES MORAN and Mr. NERVIS GERARDO
VILLALOBOS CARDENAS

: COURT PROCEDURAL REPRESENTATIVE Mr. ERNESTO GARCIA-LOZANO MARTIN

 

 

INTERLOCUTORY ORDER

THE JUDGE/PANEL JUDGE/ISSUING JUDGE: Mr. JUAN CARLOS PEINADO GARCIA
Place: Madrid
Date: December 27, 2017

Account has been rendered; the previous official notice of the Lawyer of the Administration of
Justice of Central Examining Court no. 2 has been received, requesting that It be reported whether any
impediment exists to the delivery of Venezuelan citizen NERVIS GERARDO VILLALOBOS CARDENAS, to
the United States, taking into account that said citizen is Investigated in the proceeding conducted
before this Court as Preliminary Investigation no. 1545/17, for a purported crime of money laundering,
in which real precautionary measures have been adopted against him and personal precautionary
measures have been adopted in respect of his spouse, Milagros Coromoto Torres Moran, the
performance of various preliminary investigations currently remaining pending, after examining the
report of the Public Prosecution dated December 22, 2017, this Court stating its EXPRESS OBJECTION to
the delivery of said citizen, NEREVIS GERARDO VILLALOBOS CARDENAS. ,

The Judge so orders and signs. | bear witness.
The Judge/Panel Judge The Lawyer of the Administration of Justice

In respect of the personal data, their confidentiality and the prohibition from transferring or disclosing
them through any means or procedure, they must be processed only for the purposes pertaining to the
Administration of Justice (pursuant to Basic Law 15/1999, of December 13, personal data protection law). ,

 

 

Examining Court no. 41 of Madrid ~ Preliminary Investigation 1545/2017
lofi
ROBERTO PLAZA MARTINEZ
Traductor-Intérprete Jurado de Inglés
N° 2251

 

 

 

 

 
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 27 of 28

D. Roberto Plaza Martinez, Traductor- Roberto Plaza Martinez, Official Spanish
Intérprete Jurado de Inglés nombrado and English Translator-Interpreter, duly
‘por el Ministerio de Asuntos Exteriores y appointed by the Spanish Ministry of
de Cooperacién, certifica que la que Foreign Affairs and Cooperation, hereby
antecede es traduccion fiel y completa al certifies that the preceding is a faithful —
INGLES de un documento redactado en and complete translation into ENGLISH of
ESPANOL, a document worded in SPANISH. °

Madrid, 25 ENE, 2018

),

 

 

“pOBERTO MARTI
uotorinegrprete Jurado de prgles
/ Ne 2984.

 

 

a

a

 

 
Case 4:17-cr-00514 Document 145 Filed on 06/17/19 in TXSD Page 28 of 28

 

JUZGADO DE INSTRUCCION N° 41 DE
MADRID

Pza. de Castilla, 1 , Planta 6 - 28046 CU

Tfno: 914932299
: - Fax: 914932301 (01) 31316656540

43017920

NIG: 28.079,00.1-2017/0110356

Procedimiento: Diligencias previas 1545/2017

Delito: Blanqueo de capitales

MESA 9

Investigado:

D./Dfia. ALFONSO GARRIDO PICON

PROCURADOR D./Dfia. FRANCISCO GARCIA CRESPO

D./Diia. DOMINGO GALAN MACIAS

LETRADO D./Diia. MARIA VICTORIA VELAZQUEZ VELAZQUEZ
D./Dfia. JOSE TRINIDAD MARQUEZ

PROCURADOR D./Dfia. LUCIA AGULLA LANZA

D/Dfia. KATRILIN MIGUELINA MIJARES SOTELDO
PROCURADOR D./Dfia. GLORIA ARIAS ARANDA

D/Dfia. MILAGROS COROMOTO TORRES MORAN y D./Diia. NERVIS GERARDO
VILLALOBOS CARDENAS

PROCURADOR D./Dfia. ERNESTO GARCIA-LOZANO MARTIN

 

 

 

PROVIDENCIA

EL/LA JUEZ / MAGISTRADO/A JUEZ QUE LA DICTA: D./Diia. JUAN CARLOS
PEINADO GARCIA,
Lugar: Madrid.
Fecha: 27 de diciembre de 2017.

Dada cuenta; por recibido el anterior oficio del Sefior Letrado de la Administracién de
Justicia del Juzgado Central de Instruccién n° 2, por el que se interesa que se informe sobre si
existe impedimento para la entrega del ciudadano venezolano NERVIS GERARDO
VILLALOBOS CARDENAS, a Estados unidos, teniendo en cuenta que dicho ciudadano, se
encuentra investigado en el procedimiento que se sigue en este Juzgado con el nimero de Dil.
Pr, 1545/17, por un presunto delito de Blanqueo de Capitales, y en el que han sido adoptadas
medias cautelares de naturaleza real, frente al mismo, y de naturaleza personal respecto de su
esposa, Milagros Coromoto Torres Moran, quedando pendiente en este momento la practica de
diferentes diligencias de investigacién, y visto el informe de] Ministerio Fiscal de Fecha 22 de
diciembre del presente afio 2017, por este Juzgado se manifiesta la OPOSICION EXPRESA a la
entrega del ciudadano citado, NERVIS GERARDO VILLALOBOS CARDENAS

Lo acuerda y firma S.S*. Doy fe.

El/La Juez/Magistrado-Juez El/La Letrado/a de la Admiinistracién de Justicia

En relacién a las datos de caraécter personal, sobre su confidencialidad y prohibicidn de transmisién o
comunicacién por cualquier medio o procedimiento, deberdn ser tratados exclusivamente para los fines propios de la
Administracién de Justicia (ex Ley Organica 15/1999, de 13 de diciembre, de proteccién de datos de caricter

 

personal),
ROBERTO PLAZA MARTINEZ
Traductor-Intérprete Jurago de Inglés
No 2054

Juzgado de Instruceién n° 41 de Madrid - Diligencias previas 1545/2017

 

 

 

 
